IN THE SUPREME COURT, STATE OF WYOMING

                                            2022 WY 156

                                                                 OCTOBER TERM, A.D. 2022

                                                                          December 13, 2022


  MARIO M. MILLS,

  Appellant
  (Defendant),

  v.                                                                 S-21-0232

  THE STATE OF WYOMING,

  Appellee
  (Plaintiff).

                      Appeal from the District Court of Fremont County
                          The Honorable Jason M. Conder, Judge

Representing Appellant:
      Office of the State Public Defender: Diane Lozano, Wyoming State Public
      Defender; Kirk A. Morgan, Chief Appellate Counsel. Argument by Mr. Morgan.

Representing Appellee:
      Bridget Hill, Wyoming Attorney General; Jenny L. Craig, Deputy Attorney General;
      Joshua C. Eames*, Senior Assistant Attorney General; Rachel Edelman, Student
      Intern. Argument by Ms. Edelman.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.

*An Order Allowing Withdrawal of Counsel was entered on August 1, 2022.




NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers are
requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming 82002, of
any typographical or other formal errors so that correction may be made before final publication in the
permanent volume.
FOX, Chief Justice.

[¶1] Mario M. Mills was convicted of second-degree murder in the shooting death of his
friend, Trevor Bartlett. On appeal, he claims the district court erred in denying his motion
to suppress his statement to law enforcement. We reverse in part, affirm in part, and
remand.

                                         ISSUES

[¶2]   We restate the issues on appeal as follows:

              1. Did the district court correctly conclude that Mr. Mills was
                 not in custody during his police station interview until such
                 time as law enforcement took his cell phone, declined his
                 request to speak to his wife, and directed him to remain in
                 an interview room?

              2. Was the district court’s error in determining when Mr.
                 Mills’ interrogation became custodial harmless?

              3. Does the record support the district court’s conclusion that
                 Mr. Mills’ statement to law enforcement was voluntary?

                                         FACTS

[¶3] On the evening of March 25, 2020, Mario M. Mills and his wife, Courtnie Mills,
spent time in the garage of their Riverton, Wyoming home, drinking and playing cribbage
with Trevor Bartlett, a longtime friend of Mr. Mills. Ms. Mills went to bed, and Mr. Mills
and Mr. Bartlett remained in the garage drinking and talking. Their conversation turned to
Mr. Bartlett’s desire to kill himself, something he had threatened on numerous past
occasions, and they argued about it. At one point, Mr. Mills handed Mr. Bartlett a gun from
his workbench and said, “If you are going to do it, just do it.” Mr. Mills then wrestled the
gun away from Mr. Bartlett and returned it to the workbench.

[¶4] The two men continued to drink and talk, and the conversation again turned to Mr.
Bartlett’s desire to commit suicide and to take others with him. He told Mr. Mills he had
over a hundred rounds of ammunition and a list of people he wanted to shoot, and he would
not give up until someone took him out. He then asked Mr. Mills to kill him, and they
continued arguing. Mr. Mills finally asked Mr. Bartlett if he was sure that was what he
wanted. When Mr. Bartlett said yes, Mr. Mills retrieved the gun from the workbench and
shot him in the head.




                                             1
[¶5] By this time, it was approximately 1:30 in the morning. Mr. Mills woke his wife
and told her what he had done, and she checked on Mr. Bartlett and confirmed he was dead.
Ms. Mills wanted to call the police, but Mr. Mills persuaded her to wait. The two returned
to the garage where Mr. Mills put on latex gloves, picked up the pistol from the garage
floor, put it in Mr. Bartlett’s hand, and then unloaded it and placed it on a workbench. The
Mills then left the garage and went upstairs to their bedroom, where they disrobed and
placed their clothing and the latex gloves in a plastic garbage bag, which they hid under
the bed.

[¶6] Later that morning, at approximately 5:00, Ms. Mills called 911 and reported that
she had just discovered Mr. Bartlett dead in her garage and believed he had shot himself.
Officers from the Riverton Police Department responded to the scene, and Detective James
Donahue arrived a little after 6:00 a.m. He interviewed both the Mills, and they each gave
the same version of events Ms. Mills had given when she called 911. Mr. Mills also
reported that he had found the gun on the garage’s concrete floor, about three feet from Mr.
Bartlett’s body.

[¶7] After examining the scene, Detective Donahue concluded it was unlikely Mr.
Bartlett shot himself. The stippling around the wound was spread out, and not concentrated
near the wound, indicating the gun had been fired from greater than six inches away. He
also observed that the gun had no blood spatter or blowback, which was inconsistent with
the blood spatter pattern found on other items near the wound. He had also learned that Mr.
Bartlett was right-handed, yet the wound was on the left side of his head. Finally, he noted
that there were no impact marks on the gun, which he would have expected had it fallen
from Mr. Bartlett’s hand and hit the concrete floor three feet from his body.

[¶8] Detective Donahue left the Mills’ home between 8:30 and 8:45 that morning, but
before leaving he asked the Mills if they would be willing to come to the police department
to discuss the events of the prior evening. They agreed, and he asked when would be
convenient for them. They said they would be there by 10:00 that morning. After law
enforcement left their home, the Mills drove to Ms. Mills’ place of employment and
discarded the bag that contained their clothing and the latex gloves.

[¶9] At approximately 9:45 a.m., the Mills arrived at the Riverton Police Department,
along with Mr. Mills’ minor daughter, MM. After entering the City Hall building through
its front entrance, they were admitted through a secure access door into the police
department lobby. The access door was locked from the outside but could be pushed open
from the interior. They were offered water, and they waited in the lobby where they had
access to City Hall, the restroom, and the parking lot.

[¶10] After about five to ten minutes, Detective Donahue began his separate interviews of
the Mills. He first interviewed MM. Detective Donahue testified at the suppression hearing:



                                             2
              Q.     Okay. Did she tell you – did she tell you that somebody
              in her house had killed Trevor Bartlet[t]?

              A.     She described waking up a little after 1:00 a.m. on the
              26th to sounds of her mother and father, Courtnie and Mario,
              upset, and hearing a description of Trevor being dead in their
              garage. She thought that this was pretty odd. It was also very
              disturbing to her. She had a very difficult time going back to
              sleep.

              Q.     Did she tell you that Mr. Mills had shot Trevor
              Bartlet[t]?

              A.     No.

              Q.     Did she tell you Courtnie Mills had shot Trevor
              Bartlet[t]?

              A.     No.

[¶11] After interviewing MM, Detective Donahue asked if she would be willing to wait
in an activity room where the department kept games, coloring items, and snacks, and she
agreed. He next interviewed Ms. Mills, who initially gave the suicide story she originally
reported. At some point in the interview that changed.

              Q.     What is – generally what does she tell you?

              A.       Generally she describes being woken up by Mario Mills
              a little after 1:00 in the morning on the 26th. She describes him
              telling her that he had shot Trevor and Trevor was dead in the
              garage.
                       She describes going down the stairs in a panic, going
              into the garage. She is a nurse, and she describes being able to
              recognize when someone is deceased, and checking his pulse
              and finding that Trevor is, in fact, dead. She describes coming
              back into the house and talking with Mario Mills on the
              stairwell.

[¶12] Ms. Mills told Detective Donahue that she tried to call 911, but Mr. Mills asked her
not to because he did not want to go to jail. She also told him they returned to the garage,
and she described the steps they took to conceal the crime and make Mr. Bartlett’s death
look like a suicide, and how they disposed of the clothing they had worn. After completing



                                             3
her interview, Detective Donahue asked if she would like to join MM or go somewhere
else, and she chose to wait with MM.

[¶13] About five minutes after Detective Donahue completed his interview of Ms. Mills,
Mr. Mills was led to an interview room and patted down by another detective. Mr. Mills
entered the interview room followed by Detective Donahue, and Detective Donahue closed
the door. All subsequent events were recorded via audio and video (consisting of five video
recordings).

[¶14] The district court accurately described the interview room as follows:

              Th[e] room appears to be the size of a medium or small office
              and is shaped like an octagon that has been cut in half. The
              floor is carpeted, the walls are painted in a light color, and there
              is a medium sized wipe board (with no writing on it) hanging
              on the wall. There are no other wall hangings and no windows
              visible on the video, yet, there is a microphone hanging down
              from the ceiling. It appears there is only one door to this room,
              however, it is not visible on the video. Overall, there are five
              pieces of furniture in the room visible on the recording. There
              is a small couch at the end of the room opposite the camera
              view. There is a medium-sized, rectangular shaped folding
              banquet type table placed next to the wall near the middle of
              the room, and on each side of the table (lengthwise) there are
              two plain chairs, with another chair placed against the wall near
              the door.

[¶15] After entering the room, Mr. Mills took a seat at the end of the table farthest from
the door, and Detective Donahue sat at the other end, about three to four feet from him.
Mr. Mills was not in handcuffs or restrained in any manner, and he had been permitted to
keep his cell phone. Detective Donahue was in plain clothes and was the only detective or
officer in the room. He was soft-spoken and remained so throughout the interview.

[¶16] Detective Donahue started his interview of Mr. Mills at 12:08 p.m. and told him at
the outset that he was not under arrest. He also informed him they were being recorded by
both audio and video and pointed to those devices. He began by complimenting Mr. Mills
on the raising of his daughter and commending him for his military service. About a minute
and a half into the interview, he told Mr. Mills that he had spoken to MM and Ms. Mills,
and Mr. Mills nodded. He then told him, “We’re in the business of truth,” and stressed the
importance that, as a man, he be honest even if he was afraid. He then asked Mr. Mills
what happened.




                                               4
[¶17] For the next twelve to thirteen minutes, Mr. Mills described his relationship and
history with Mr. Bartlett and repeated certain elements of his original version of events.
Detective Donahue then asked, “So what happened last night?” Mr. Mills then described
some things that he and Mr. Bartlett argued about and said it concluded with them
muttering things to each other as he left and went to bed.

[¶18] At that point, Detective Donahue said, “I know what you told us this morning and
what you’re telling me now. There’re some things that don’t exactly make sense with what
you are saying.” He then told Mr. Mills, “We need to be in the business of truth.” When
Mr. Mills tried to respond, Detective Donahue stopped him, and said, “Hear me out.”
Detective Donahue stated he understood that when people drink, “crazy sh** happens.” He
told Mr. Mills this was his opportunity to talk through the “crazy sh**” and tell the truth.
He then told him that based on their crime scene tools and training, they have a pretty good
idea of what took place. Detective Donahue told Mr. Mills he understood his fear and
concern, but that his purpose was not to ruin Mr. Mills’ life, disrupt his family, or upend
his work, but instead to provide an opportunity for him to free his mind and heart and talk
about what happened.

[¶19] Detective Donahue again asked what happened. When Mr. Mills said he was telling
him what he knew and that he did not know about the discrepancies, Detective Donahue
interrupted him and asked, “Can I tell you some things I know?” He then told Mr. Mills
that he knew that around 1:00 that morning, Mr. Mills had a specific conversation with his
wife, and he knew the nature of the conversation and the details. He told him that he also
knew that MM overheard the conversation. And he told him he knew the idea that Mr.
Mills did not know what happened is inaccurate, and he was hoping Mr. Mills would take
this opportunity to tell him what happened from his perspective.

[¶20] Mr. Mills responded that he could not remember, and Detective Donahue told him
he knew he could remember certain things, and he needed to remember as much as he could
so he could try to help Mr. Mills move forward. Detective Donahue told Mr. Mills to tell
him about the argument and what happened with the gun, and he said he knew accidents
can happen and things can get out of control. He then added that he knew about Mr. Mills’
clothes, and he wanted to hear his side so he could help.

[¶21] When Mr. Mills continued to equivocate and report a lack of memory, Detective
Donahue told Mr. Mills that he knew he went in the house and talked to Ms. Mills, there
was a physical altercation between him and Mr. Bartlett, and something happened with the
gun. Mr. Mills denied this and talked about the effects of alcohol on him. Toward the end
of that discussion, Detective Donahue and Mr. Mills spoke over each other, and then
Detective Donahue said there was more to this; whether Mr. Mills was intentionally
blocking, he had some very specific conversations and did some specific things, and he
(Detective Donahue) knew all about it. Mr. Mills responded, “Like what?” and Detective



                                             5
Donahue said he did not want to spoon-feed him and that he wanted to give Mr. Mills the
chance to be the man he was and tell the truth.

[¶22] At this point, Mr. Mills said he was getting the feeling that the detective was
accusing him of killing Trevor, and Detective Donahue asked, “Why would you think that’s
the case?” Mr. Mills responded that the detective was telling him to come clean. Detective
Donahue asked at what point Trevor was shot, and Mr. Mills again responded that he did
not remember. Detective Donahue then said that this was very important because “we both
know . . . you didn’t just go upstairs and go to bed.” He told Mr. Mills that Courtnie wanted
to call the police and she did not because of their conversation and because she wanted to
find a way to make it better.

[¶23] Mr. Mills then said, “So you’re saying I shot Trevor.” Detective Donahue
responded, “I’m asking you.” Mr. Mills’ breathing became labored, and Detective Donahue
said, “I want to help you out.” He asked Mr. Mills to tell him about his conversation with
Courtnie, and as Mr. Mills continued to hyperventilate, Detective Donahue added, “Right
now, you’re seeing what happened.” Mr. Mills then said, “Oh sh**, I shot Trevor.”
Detective Donahue responded by asking how he shot Trevor. Mr. Mills continued to
hyperventilate, and Detective Donahue said, “It’s coming back to you,” and “So what
happened.”

[¶24] Mr. Mills described what happened. He said that Trevor told him he had over a
hundred rounds of ammunition and a specific list of people he was going to shoot. He and
Trevor discussed those plans for a bit, and Mr. Mills told him, “You can’t do that Trevor.”
Mr. Mills told Trevor to just do it if he wanted to kill himself. Trevor said he could not do
it himself and told Mr. Mills to be a true friend and do it for him so he would not hurt other
people. Mr. Mills said he grabbed his gun, and Trevor took a shot of alcohol and said do
it. Mr. Mills asked if he was sure and said, “Don’t make me do this.” Trevor told him to do
it and say it was a suicide. Mr. Mills then shot him.

[¶25] Mr. Mills told Detective Donahue that after he shot Mr. Bartlett, he panicked and
told his wife. He admitted that she wanted to call the police, and he asked her to wait
because he did not want to go to jail. He then said to Detective Donahue, “Oh my god, oh
my god, what do I do,” and he asked about a possible defense. Detective Donahue told him
he could not worry about that right then and that his honesty was the best thing that could
help him. He then confirmed with Mr. Mills that he held the gun in his right hand when he
shot Mr. Bartlett, that he shot him on the left side while Mr. Bartlett was sitting in a chair,
and that he then set the gun on the floor.

[¶26] Shortly after these statements, Detective Donahue indicated they were taking a
break, and he asked Mr. Mills to hang out. Mr. Mills handed Detective Donahue his cell
phone and asked him to give it to Ms. Mills. Detective Donahue asked if he could retain
the phone, and Mr. Mills said no because Ms. Mills needed it, and he asked if he could


                                              6
speak with Ms. Mills. Detective Donahue said not at that time. Mr. Mills then asked, “Am
I under arrest? When I walked in here was that the last I was going to see anything outside?”
Detective Donahue responded, “I don’t think so.” Mr. Mills continued to express concerns,
and Detective Donahue told him he was going to step out and he wanted Mr. Mills to think
about the details and get them clear in his mind and they would talk more.

[¶27] After he returned, Detective Donahue continued to interview Mr. Mills. Shortly
after 2:00 that afternoon, he placed him under arrest for the murder of Mr. Bartlett.
Detective Donahue did not advise Mr. Mills of his Miranda rights at any time during his
interview or upon his arrest.1

[¶28] The State charged Mr. Mills with one count of first-degree murder. Before trial, Mr.
Mills moved to suppress his statement to Detective Donahue on grounds that 1) the
interview was a custodial interrogation and Detective Donahue did not advise him of his
Miranda rights; and 2) his statements were not voluntary.2

[¶29] As to the Miranda question, Mr. Mills contended he was in custody for the entire
interview because Detective Donahue knew Mr. Mills had shot and killed Mr. Bartlett, and
“[o]nce he walked in that room, he wasn’t going to go anywhere.” He also argued a
reasonable person would not have felt free to leave once Detective Donahue confronted
him with evidence of his guilt, and once he confessed to the shooting.

[¶30] The State conceded Detective Donahue’s interview of Mr. Mills was an
interrogation. It contended, however, that it did not become custodial until Detective
Donahue returned from his break in the interview and Mr. Mills reenacted the crime,
approximately fifty-nine minutes into the interview. It argued that up to that point there
was no way to know specifically what occurred, and there was “great jeopardy of placing
somebody under arrest that had acted in a justified manner.”

[¶31] The district court rejected the positions of both Mr. Mills and the State. It concluded
that Mr. Mills was in custody earlier than the State argued but not as early as Mr. Mills
claimed.


1
  “The phrase ‘Miranda warning’ refers to the right to be advised of the constitutional rights to remain silent
and have counsel before being subjected to a custodial interrogation.” Bittleston v. State, 2019 WY 64, ¶ 30
n.7, 442 P.3d 1287, 1295 n.7 (Wyo. 2019) (citing Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16
L.Ed.2d 694 (1966)); see also Tate v. State, 2016 WY 102, ¶ 18, 382 P.3d 762, 766-67 (Wyo. 2016) (“These
warnings (which have come to be known colloquially as ‘Miranda rights’) are: a suspect ‘has the right to
remain silent, that anything he says can be used against him in a court of law, that he has the right to the
presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior to any
questioning if he so desires.’”) (quoting Dickerson v. United States, 530 U.S. 428, 435, 120 S.Ct. 2326,
2331, 147 L.Ed.2d 405 (2000)).
2
  Mr. Mills also argued that the due process clause of the Wyoming Constitution required suppression
because Detective Donahue used coercive tactics, but he has not asserted that claim on appeal.


                                                      7
                     At approximately 51 minutes and 9 seconds into the
              interview or 21 minutes and 10 seconds into video file number
              two the Defendant had just been told by Detective Donahue to
              wait there. Detective Donahue then took the Defendant’s cell
              phone, without permission, and left the interview room. Yet,
              before he did Detective Donahue told the Defendant he would
              not give the phone to Courtnie as requested, nor could the
              Defendant speak to her. Thus, at this time the Defendant was
              advised to stay in the room, his phone was taken, and he was
              not allowed to speak to his wife. Under these facts and
              circumstances a reasonable person would rightly believe that
              they were not free to leave, and that their freedom of action
              was curtailed in a significant fashion.

                     As noted, the facts and circumstances throughout the
              interview inched closer and closer toward custody, with these
              facts and circumstances pushing the interview firmly into a
              custodial interrogation. Accordingly, for all these reasons, the
              “un-Mirandized” statements made by the Defendant after this
              point in time were made in violation of Miranda and are
              inadmissible in the States’ case-in-chief.

[¶32] As to the voluntariness of his confession, Mr. Mills argued he was in a vulnerable
state because he had drunk heavily the night before, could not remember many details of
the evening, had slept for only two hours, and been awake for nearly seven hours when
Detective Donahue questioned him. He argued that under those conditions, he was induced
to confess by Detective Donahue’s pressing questions and assurances that he was not trying
to ruin his life, disrupt his family, or upend all his hard work.

[¶33] The district court rejected Mr. Mills’ claim. It concluded:

              The Defendant agreed to speak to the police, he arrived
              voluntarily, he was alert, and was not stumbling, staggering, or
              slurring his words. In fact, it appeared that the Defendant was
              in complete control of his faculties, he was aware of the
              situation, he was told that he was not under arrest, he was not
              handcuffed, and the interview did not occur in a physical or
              mentally threatening or improper atmosphere. Overall, the
              Defendant’s will was not overborne and his statements were
              made voluntarily. Similarly, even after the Defendant was in
              custody (at approximately 51 minutes and 9 seconds into the


                                             8
              interview), his continued statements were, based upon the
              totality of circumstances, voluntary for the same reasons.

[¶34] At the trial, the jury heard and viewed the portion of Mr. Mills’ interview the district
court ruled admissible. The court instructed the jury on the elements of first-degree murder,
which was the charged offense, and on the lesser included offenses of second-degree
murder and voluntary manslaughter. The jury found Mr. Mills guilty of second-degree
murder, and the court sentenced him to a prison term of twenty to twenty-five years. Mr.
Mills timely appealed to this Court.

                                STANDARD OF REVIEW

[¶35] We review rulings on a motion to suppress as follows:

                     When we review the denial of a motion to suppress, we
              adopt the district court’s factual findings unless they are clearly
              erroneous. Rodriguez v. State, 2018 WY 134, ¶ 15, 430 P.3d
              766, 770 (Wyo. 2018). Because the district court had the
              opportunity to “assess the credibility of the witnesses, weigh
              the evidence, and make the necessary inferences, deductions,
              and conclusions,” we view the evidence in the light most
              favorable to its decision. Id. We review issues of law de novo.
              Jelle v. State, 2005 WY 111, ¶ 13, 119 P.3d 403, 407 (Wyo.
              2005) (citing Mackrill v. State, 2004 WY 129, ¶ 12, 100 P.3d
              361, 364 (Wyo. 2004)).

Schwartz v. State, 2021 WY 48, ¶ 9, 483 P.3d 861, 864 (Wyo. 2021).

[¶36] “The determination of custody, from an examination of the totality of the
circumstances, is necessarily fact intensive.” United States v. Jones, 523 F.3d 1235, 1240
(10th Cir. 2008) (quoting United States v. Griffin, 7 F.3d 1512, 1518 (10th Cir. 1993)). In
conducting our review, we defer to the district court’s findings of fact, but how the findings
affect the ultimate question of custody is a question of law we review de novo. Schwartz,
2021 WY 48, ¶ 9, 483 P.3d at 864; see also United States v. Slaight, 620 F.3d 816, 821
(7th Cir. 2010) (“[A]ppellate review of a judge’s finding that an interrogation was not
custodial is plenary.”) (citing Thompson v. Keohane, 516 U.S. 99, 112, 115-16, 116 S.Ct.
457, 133 L.Ed.2d 383 (1995)). In doing so, we readily acknowledge that defining the point
when an interrogation becomes custodial is no easy task. See Oregon v. Elstad, 470 U.S.
298, 309, 105 S.Ct. 1285, 1293, 84 L.Ed.2d 222 (1985) (“Unfortunately, the task of
defining ‘custody’ is a slippery one[.]”).




                                              9
                                     DISCUSSION

I. The district court erred in ruling that Mr. Mills was not in custody during his police
station interview until such time as law enforcement took his cell phone, declined his
request to speak to his wife, and directed him to remain in an interview room.

[¶37] “The theory of the privilege against self-incrimination is a good, high-principled
concept aimed at the preservation of the very most basic of the individual’s rights in a
democratic society and one which should be readily embraced by all of us.” Westmark v.
State, 693 P.2d 220, 223 (Wyo. 1984) (quoting Jerskey v. State, 546 P.2d 173, 175 (Wyo.
1976)). The Miranda rule aims to protect “defendants against government coercion leading
them to surrender rights protected by the Fifth Amendment.” Jendresen v. State, 2021 WY
82, ¶ 30, 491 P.3d 273, 282 (Wyo. 2021) (quoting Colorado v. Connelly, 479 U.S. 157,
170, 107 S.Ct. 515, 523, 93 L.Ed.2d 473 (1986)). The Supreme Court has explained:

             The Miranda decision was based in large part on this Court’s
             view that the warnings which it required police to give to
             suspects in custody would reduce the likelihood that the
             suspects would fall victim to constitutionally impermissible
             practices of police interrogation in the presumptively coercive
             environment of the station house.

New York v. Quarles, 467 U.S. 649, 656, 104 S.Ct. 2626, 2632, 81 L.Ed.2d 550 (1984);
see also J.D.B. v. North Carolina, 564 U.S. 261, 269, 131 S.Ct. 2394, 2401, 180 L.Ed.2d
310 (2011) (“Recognizing that the inherently coercive nature of custodial interrogation
blurs the line between voluntary and involuntary statements, this Court in Miranda adopted
a set of prophylactic measures designed to safeguard the constitutional guarantee against
self-incrimination.”) (cleaned up).

[¶38] “Miranda requires statements made by a suspect during a custodial interrogation be
excluded if the suspect is not given the requisite advisements.” Schwartz, 2021 WY 48,
¶ 10, 483 P.3d at 864 (citing Jelle v. State, 2005 WY 111, ¶ 14, 119 P.3d 403, 407 (Wyo.
2005)). “Custodial interrogation means ‘questioning initiated by law enforcement officers
after a person has been taken into custody or otherwise deprived of his freedom of action
in any significant way.’” Tate, 2016 WY 102, ¶ 18, 382 P.3d at 767 (quoting Gunn v. State,
2003 WY 24, ¶ 8, 64 P.3d 716, 720 (Wyo. 2003)). It is undisputed that Detective Donahue’s
interview of Mr. Mills was an interrogation. The question is when it became custodial.

[¶39] We consider the totality of the circumstances to determine whether and when a
suspect is in custody during police questioning. Schwartz, 2021 WY 48, ¶ 10, 483 P.3d at
864 (citing Jelle, 2005 WY 111, ¶ 14, 119 P.3d at 408). “[B]eing placed in ‘custody’ for
Miranda purposes can occur before actual arrest.” Bhutto v. State, 2005 WY 78, ¶ 15, 114
P.3d 1252, 1260 (Wyo. 2005) (quoting Martinez v. State, 943 P.2d 1178, 1181 (Wyo.


                                           10
1997)). “The key question is whether a reasonable man in the suspect’s position would
consider himself in police custody.” Schwartz, 2021 WY 48, ¶ 10, 483 P.3d at 864 (citing
Barnes v. State, 2008 WY 6, ¶ 14, 174 P.3d 732, 737 (Wyo. 2008)); see also J.D.B., 564
U.S. at 279, 131 S.Ct. at 2407 (“[T]he whole point of the custody analysis is to determine
whether, given the circumstances, ‘a reasonable person would have felt he or she was at
liberty to terminate the interrogation and leave.’”) (quoting Thompson, 516 U.S. at 112,
116 S.Ct. at 465). Because we evaluate the nature of police interrogation using an objective
“reasonable man” standard, the subjective beliefs or feelings of the officer and suspect are
not relevant to the question of whether an interrogation was custodial. Engdahl v. State,
2014 WY 76, ¶ 19, 327 P.3d 114, 119 (Wyo. 2014) (quoting Nava v. State, 2010 WY 46,
¶ 10, 228 P.3d 1311, 1314 (Wyo. 2010)); see also J.D.B., 564 U.S. at 271, 131 S.Ct. at
2402 (“The test, in other words, involves no consideration of the ‘actual mindset’ of the
particular suspect subjected to police questioning.”) (quoting Yarborough v. Alvarado, 541
U.S. 652, 667, 124 S.Ct. 2140, 2151, 158 L.Ed.2d 938 (2004)).

[¶40] We have defined several factors that may be relevant to the determination whether
an interrogation was custodial:

              We examine the totality of the circumstances, focusing on
              several factors: “(1) whether a suspect is questioned in familiar
              or neutral surroundings; (2) the number of police officers
              present; (3) the degree of physical restraint and whether it is
              comparable to those associated with a formal arrest; and (4) the
              duration and character of the interrogation.”

Rodriguez v. State, 2018 WY 134, ¶ 28, 430 P.3d 766, 772-73 (Wyo. 2018) (quoting
Engdahl, 2014 WY 76, ¶ 15, 327 P.3d at 119).

[¶41] The Tenth Circuit Court of Appeals has elaborated on these factors:

                     This is a fact-intensive inquiry focusing on the totality
              of the circumstances. United States v. Griffin, 7 F.3d 1512,
              1518 (10th Cir.1993). Helpful to our analysis is whether the
              suspect is made aware that he or she is free to refrain from
              answering questions or to end the interview at will and the
              nature of the questioning, including whether the questioning is
              prolonged and accusatory. Id. In addition, we analyze whether
              the environment was “police dominated.” Id. Indications of
              whether the police are in full control may include whether the
              suspect was separated from his family and isolated in a
              nonpublic questioning room, whether there was the threatening
              presence of several officers, whether there was any display of
              weapons or physical contact with the suspect, and whether the


                                             11
              officer’s language and tone indicated that compliance might be
              compelled. Id. at 1518-19.

United States v. Chee, 514 F.3d 1106, 1112-13 (10th Cir. 2008); see also United States v.
Guillen, 995 F.3d 1095, 1109 (10th Cir. 2021), cert denied, 142 S.Ct. 785, 211 L.Ed.2d
489 (2022).

[¶42] At the suppression hearing, Mr. Mills argued he was in custody during the entirety
of his interview with Detective Donahue. On appeal, however, he has focused on a different
point in time. He contends that he was in custody at the point in the interview that Detective
Donahue told him he knew that his wife wanted to call the police but did not because of
Mr. Mills’ conversation with her. The district court determined that custody occurred at a
later point, when Detective Donahue took Mr. Mills’ cell phone and directed him to remain
in the interview room. Under the totality of the circumstances, we conclude that custody
occurred at a point in between these two, when Mr. Mills confessed that he shot Mr.
Bartlett.

[¶43] There is no question that Mr. Mills’ interaction with Detective Donahue began as
noncustodial. The Mills called law enforcement to their home and voluntarily responded
to the detective’s questions. See Bhutto, 2005 WY 78, ¶ 11, 114 P.3d at 1258 (“general on-
the-scene questioning as to facts surrounding a crime” does not qualify as custodial
interrogation) (citing Miranda, 384 U.S. at 477-78, 86 S.Ct. at 1629-30). Additionally, Mr.
Mills agreed to be interviewed and voluntarily came to the station. Hannon v. State, 2004
WY 8, ¶ 48, 84 P.3d 320, 339 (Wyo. 2004) (that defendant voluntarily came to the station
weighed against custody finding); Roderick v. State, 858 P.2d 538, 546 (Wyo. 1993) (that
defendant voluntarily came to interviews weighed against custody finding). Certainly,
though, evolving circumstances can change the nature of an interaction.

              Similarly, the fact that one goes to the police station voluntarily
              does not necessarily mean that he or she can also leave
              voluntarily, for “at some point the words and conduct of the
              interrogating officers may transform that which once was a
              noncustodial, ‘voluntary’ event into a custodial interrogation.”

State v. Muntean, 12 A.3d 518, 526 (Vt. 2010) (emphasis in original) (quoting Rigterink v.
State, 2 So.3d 221, 244 (Fla. 2009), cert. granted, judgment vacated, 559 U.S. 965, 130
S.Ct. 1235, 176 L.Ed.2d 175 (2010)); see also State v. McKenna, 103 A.3d at 768, 762
(N.H. 2014) (“Interrogations are fluid: What may begin as noncustodial questioning may
evolve over time into custodial questioning.”); Garcia v. State, 237 S.W.3d 833, 836 (Tex.
App. 2007) (“[A]n interrogation that begins as noncustodial may escalate into a custodial




                                              12
interrogation based on the conduct of law enforcement during the encounter.”). 3 We thus
turn to the other factors that impact the determination of when Mr. Mills’ interview became
custodial.

A. The location of Mr. Mills’ interrogation weighs in favor of a finding of custody.

[¶44] The fact that an interrogation takes place in a police station is not sufficient to render
it custodial. Hannon, 2004 WY 8, ¶ 40, 84 P.3d at 337 (citing Oregon v. Mathiason, 429
U.S. 492, 495, 97 S.Ct. 711, 714, 50 L.Ed.2d 714 (1977)). It is, however, a factor that
weighs in favor of custody. Yarborough, 541 U.S. at 665, 124 S.Ct. at 2150 (citing fact that
defendant was questioned at police station as a factor favoring view that he was in custody);
see also Rodriguez, 2018 WY 134, ¶ 28, 430 P.3d at 772.

[¶45] That Mr. Mills was interviewed in a room, in a secure part of the station, with the
door closed, is also a factor weighing in favor of custody. United States v. Bowman, 38
F.Supp.3d 1278, 1293 (D. Utah 2014) (citing as factor favoring custody that interview was
in secure area and suspect had to pass through locked doors in company of officers to get
to room); Muntean, 12 A.3d at 525-26 (finding it unlikely a reasonable person would have
felt free to leave after being led to a room in a secure part of station). This had the effect of
separating him from his family and isolating him from the public, factors indicative of a
police-dominated atmosphere. Chee, 514 F.3d at 1113 (“Indications of whether the police
are in full control may include whether the suspect was separated from his family and
isolated in a nonpublic questioning room[.]”); see also Miranda, 384 U.S. at 449-50, 86
S.Ct. at 1615 (interviewing suspect in isolated area of police station is intended to create
an atmosphere that “suggests the invincibility of the forces of the law”); United States v.
Wagner, 951 F.3d 1232, 1250 (10th Cir. 2020) (“Officers may ‘dominate’ an encounter by
displaying a weapon, making physical contact, isolating the suspect in a police-controlled
environment, or appearing in overwhelming numbers.”).

B. Detective Donahue’s lone presence, his tone, the lack of physical restraints, and the
fact that Mr. Mills was permitted to retain his cell phone weigh in favor of finding the
interrogation was not custodial.

[¶46] Detective Donahue was the only officer in the room during his interview of Mr.
Mills, a fact that weighs against a finding of custody. Nava, 2010 WY 46, ¶ 14, 228 P.3d
at 1315; Jelle, 2005 WY 111, ¶ 18, 119 P.3d at 410. The district court found that throughout
the interview, the detective spoke to Mr. Mills in “a calm, polite, conversational, and

3
  As the Supreme Court has explained, the circumstances are considered cumulatively. “Each circumstance
goes to how a reasonable person would internalize and perceive every other. Indeed, this is the very reason
that we ask whether the objective circumstances add up to custody, instead of evaluating the circumstances
one by one.” J.D.B., 564 U.S. at 278, 131 S.Ct. at 2407 (cleaned up); see also United States v. Jacob, 431
F.3d 99, 107 (3rd Cir. 2005) (a factor that alone does not indicate custody per se may in concert with others
add up to custody).


                                                    13
professional tone.” The record supports this finding, and the detective’s demeanor is also
a factor that weighs against a finding of custody. CSC v. State, 2005 WY 106, ¶ 27, 118
P.3d 970, 977 (Wyo. 2005) (investigator’s demeanor was “calm and respectful”); Hannon,
2004 WY 8, ¶ 48, 84 P.3d at 339 (deputy “spoke quietly and politely”); but see Slaight,
620 F.3d at 821 (an officer’s politeness does not create a “safe harbor” from Miranda
constraints).

[¶47] Mr. Mills was not restrained and was initially permitted to retain his cell phone,
which also weighs against a finding of custody. Nava, 2010 WY 46, ¶ 14, 228 P.3d at 1315
(lack of restraint); CSC, 2005 WY 106, ¶ 27, 118 P.3d at 977 (lack of restraint); United
States v. LeBrun, 363 F.3d 715, 722 (8th Cir. 2004) (en banc) (“While the mere possession
of a cellular phone without more will not transform a custodial interrogation into a
noncustodial one, it is relevant to the question of whether the interview was coercive and
whether a reasonable person in the same circumstances would feel restrained.”); United
States v. Unser, 165 F.3d 755, 766 (10th Cir. 1999) (noting that use of a cell phone during
an interview is a factor supporting a finding of no custody).

C. Mr. Mills was told he was not under arrest, which weighs against a finding that the
interrogation was custodial.

[¶48] At the outset of Mr. Mills’ interview, Detective Donahue advised him he was not
under arrest, a factor that weighs against a finding of custody. Jelle, 2005 WY 111, ¶¶ 17-
18, 119 P.3d at 409-10; Roderick, 858 P.2d at 546. Like any other factor, however, this
statement is not conclusive of the custody question. United States v. Colonna, 511 F.3d
431, 435 (4th Cir. 2007) (“[T]here is no precedent for the contention that a law enforcement
officer simply stating to a suspect that he is ‘not under arrest’ is sufficient to end the inquiry
into whether the suspect was ‘in custody’ during an interrogation.”); see also United States
v. Borostowski, 775 F.3d 851, 862 (7th Cir. 2014) (“[T]he mere utterance of the words ‘you
are not under arrest’ does not end the ‘in custody’ analysis but rather the words must be
taken in the larger context of the totality of the circumstances[.]”) (quoting Colonna, 511
F.3d at 435-36).

D. Mr. Mills was not told he was free to leave or end the interview, or that he did not
have to answer questions, which weighs in favor of finding the interrogation was
custodial.

[¶49] Whether the police make a suspect aware that he is free to refrain from answering
questions, or to otherwise end the interview, is a factor in determining whether an
interrogation is custodial. Guillen, 995 F.3d at 1109 (quoting United States v. Revels, 510
F.3d 1269, 1275 (10th Cir. 2007)); see also Howes v. Fields, 565 U.S. 499, 515, 132 S.Ct.
1181, 1193, 182 L.Ed.2d 17 (2012) (“Most important, respondent was told at the outset of
the interrogation, and was reminded again thereafter, that he could leave and go back to his
cell whenever he wanted.”). This differs from telling a suspect that he is not under arrest.


                                               14
United States v. Hargrove, 625 F.3d 170, 180 (4th Cir. 2010) (“[A]lthough advising
someone that he or she is not under arrest mitigates an interview’s custodial nature, ‘an
explicit assertion that the person may end the encounter is stronger medicine.’”) (quoting
United States v. Ollie, 442 F.3d 1135, 1138 (8th Cir. 2006)). When a suspect is not
informed that he is free to end the interview or decline to answer questions, “[t]hat is ‘a
significant indication of a custodial detention.’” Guillen, 995 F.3d at 1109 (quoting Griffin,
7 F.3d at 1518); see also United States v. Erving L., 147 F.3d 1240, 1247 n.5 (10th Cir.
1998) (The “extent to which defendant is informed he is free to refrain from answering
questions ‘will often define the custodial setting.’”) (quoting Griffin, 7 F.3d at 1518).

[¶50] Notably, unlike in Jelle, Roderick, and other cases, Detective Donahue did not at
any point, either before or during the interview, tell Mr. Mills he was free to leave or that
he did not have to answer questions. Nava, 2010 WY 46, ¶ 14, 228 P.3d at 1315 (trooper
told appellant he was free to go and did not have to answer additional questions); Jelle,
2005 WY 111, ¶ 17, 119 P.3d at 409 (“[T]he appellant was informed that he was not under
arrest and that he did not have to talk to the officers.”) (emphasis added); CSC, 2005 WY
106, ¶ 27, 118 P.3d at 977 (investigator “repeatedly and specifically assured CSC that he
was not obligated to answer any questions, could leave at any time, and would not be
arrested that day”); Hannon, 2004 WY 8, ¶ 48, 84 P.3d at 339 (defendant “was told he did
not have to answer questions, would not be arrested that day and was free to leave at any
time”); Roderick, 858 P.2d at 546 (defendant told he was not under arrest, did not have to
speak, and could leave any time he wanted). Detective Donahue’s failure to tell Mr. Mills
that he was free to leave or terminate the interview is a factor that weighs significantly in
favor of finding the interrogation custodial.

E. Detective Donahue pressed Mr. Mills with evidence of his guilt and indicated his
disbelief of Mr. Mills’ version of events, which weighs in favor of a finding the
interrogation was custodial.

[¶51] Going into his interview of Mr. Mills, Detective Donahue knew that Mr. Mills had
shot Mr. Bartlett, that he had taken steps to conceal his crime and make it appear that Mr.
Bartlett had committed suicide, and that he had lied about what happened. Mr. Mills argued
below, and argues on appeal, that at the point in the interview at which Detective Donahue
confronted him with these incriminating facts, a reasonable person would not have felt free
to terminate the interview and leave, and he was therefore in custody. The district court
rejected this claim. It reasoned:

                      As noted, Detective Donahue’s unarticulated subjective
              belief is irrelevant to this analysis. See Bhutto, 2005 WY 78,
              ¶ 12. What is relevant, are the facts and circumstances that
              actually happened. Again, Detective Donahue made no threats
              or promises to the Defendant, and he spoke in a calm and
              conversational tone. Detective Donahue did not accuse the


                                             15
              Defendant of lying, rather, he simply informed the Defendant
              of what his wife and daughter said. Detective Donahue did not
              lie to the Defendant, he did not tell him what to say, rather he
              simply told him the truth – that is, he spoke to the Defendant’s
              wife and daughter and they were telling a different story.

                      Having repeatedly watched the video and the interaction
              between the Defendant and Detective Donahue the court can
              think of a host of reasons why the Defendant decided to deviate
              from his original story. However, none of them were because
              the Defendant was in custody or forced or coerced to agree,
              comply, or continue to speak. A reasonable person, that is one
              who does not have a guilty state of mind, would not have felt
              compelled to change his story or continue with the interview
              just because the Detective told them what the other witnesses
              had said. The Defendant’s freedom was not constrained in any
              significant way, and the interview up to this point was not
              custodial.

[¶52] The district court correctly observed that an officer’s subjective and unarticulated
beliefs or feelings are not relevant to the question of custody. Engdahl, 2014 WY 76, ¶ 19,
327 P.3d at 119; Bhutto, 2005 WY 78, ¶ 12, 114 P.3d at 1259. If an officer’s beliefs or
suspicions are not articulated to a suspect, it is understood that those uncommunicated
beliefs or suspicions will not affect whether a reasonable person would feel free to
terminate an interview. Stansbury v. California, 511 U.S. 318, 319, 114 S.Ct. 1526, 1527,
128 L.Ed.2d 293 (1994). On the other hand, once those beliefs or suspicions are made
known to the suspect, they become relevant to the custody question.

                     An officer’s knowledge or beliefs may bear upon the
              custody issue if they are conveyed, by word or deed, to the
              individual being questioned. Those beliefs are relevant only to
              the extent they would affect how a reasonable person in the
              position of the individual being questioned would gauge the
              breadth of his or her freedom of action. Even a clear statement
              from an officer that the person under interrogation is a prime
              suspect is not, in itself, dispositive of the custody issue, for
              some suspects are free to come and go until the police decide
              to make an arrest. The weight and pertinence of any
              communications regarding the officer’s degree of suspicion
              will depend upon the facts and circumstances of the particular
              case.

Id., 511 U.S. at 325, 114 S.Ct. at 1530 (cleaned up).


                                            16
[¶53] By the time Detective Donahue was about thirty-four to thirty-five minutes into the
interview, he had told Mr. Mills:

       •      I know what you told us this morning and what you’re telling me now.
              There’re things that don’t make sense;

       •      Based on crime scene tools and my training, I have a pretty good idea of what
              actually took place;

       •      I know sometime around 1:00, you and Courtnie had a specific conversation.
              I know the nature of the conversation and the details;

       •      I know MM heard the conversation;

       •      I know the idea that you don’t know what happened is inaccurate;

       •      I know you can remember certain things;

       •      I know about your clothes;

       •      You went in and talked to Courtnie. There was a physical altercation between
              you and Trevor. Something happened with the gun;

       •      There’s more to this. Whether you’re intentionally blocking, you had some
              very specific conversations, did some specific things, and I know all about
              it; and

       •      This is very important because we both know you didn’t just go to bed.
              Courtnie wanted to call the police and she didn’t because of your
              conversation and because she wanted to find a way to make this better.

[¶54] A reasonable person confronted in this manner would understand that law
enforcement had evidence he committed a serious crime. That understanding is a factor
that weighs significantly in favor of finding custody. Slaight, 620 F.3d at 822 (citing as key
factor in custody analysis the “likelihood that [defendant] would be formally placed under
arrest if he tried to leave because the government already had so much evidence against
him”); State v. Pitts, 936 So.2d 1111, 1127 (Fla. Dist. Ct. App. 2006) (“Although not
necessarily dispositive, the extent to which the suspect is confronted with evidence of his
or her guilt can be a circumstance that weighs heavily in the balances.”) (cleaned up). As
another court analyzed:



                                             17
               Near the start of the interview, the detective indicated that
               defendant’s daughters and grandsons had independently
               alleged that defendant had sexually abused them. A reasonable
               person would not feel at liberty to terminate a police interview
               after being confronted with such evidence, as a “reasonable
               person understands that the police ordinarily will not set free a
               suspect when there is evidence strongly suggesting that the
               person is guilty of a serious crime.”

Muntean, 12 A.3d at 528 (quoting Pitts, 936 So.2d at 1128); see also Guillen, 995 F.3d at
1109; Buck v. State, 956 A.2d 884, 906 (Md. Ct. Spec. App. 2008); People v. Minjarez, 81
P.3d 348, 356 (Colo. 2003).

[¶55] The Tenth Circuit’s decision in Guillen illustrates the impact of this factor. In that
case, the defendant was arrested after he planted a pressure cooker bomb under a woman’s
bed, and he entered a conditional guilty plea to charges relating to possession of the device
and attempted building damage. 995 F.3d at 1100. He appealed the denial of his motion to
suppress incriminating statements he made to federal agents after they arrived at his home
to execute a search warrant. Id. at 1100, 1101-02. Although there were five agents present
in the home, only two interviewed him. Id.

                       Agents Rominger and Greene questioned Ethan at the
               kitchen table for about 50 minutes, during which time he
               repeatedly denied any involvement with making the pressure
               cooker bomb. After the search ended, the agents asked Ethan,
               who was then sitting on the couch in the living room, to return
               to the kitchen table. Agent Rominger then laid out the evidence
               discovered during the search, told Ethan it pointed to him, and
               asked if he created the improvised explosive device. Ethan
               hesitated, took a deep breath, and then said: “Yes, I made it.”
               Agent Rominger immediately read Ethan his Miranda rights.

                      Ethan acknowledged he understood his rights,
               continued to respond to the agents’ questions, and provided
               information about his involvement with making the device for
               the next 20 to 40 minutes.

Id. at 1102.

[¶56] The district court suppressed the defendant’s pre-Miranda confession, finding “the
agents’ questioning moved beyond simply attempting to elicit information to custodial
interrogation when they confronted Ethan with the evidence discovered during the search.”
Guillen, 995 F.3d at 1103. It further concluded, however, “that Agent Rominger’s


                                              18
administration of the Miranda warnings after that initial statement was sufficient to advise
Ethan of his rights and render his postwarning statements admissible.” Id. The Tenth
Circuit affirmed. Id. at 1124.

[¶57] In considering the totality of the circumstances surrounding the defendant’s pre-
Miranda statement, the court found that the failure of the agents to inform the defendant
that he could end the interview or decline to answer questions was “a significant indication
of a custodial detention.” Guillen, 995 F.3d at 1109 (quoting Griffin, 7 F.3d at 1518). On
the other hand, the court concluded the interview did not take place in a police-dominated
atmosphere because the defendant was in his own home, he was allowed to move freely
about the home, and his father and brother were present, with his father occasionally
participating in the interview. Id. Also weighing against a finding of custody was the
duration of the interview, about an hour, and the fact that the agents did not speak in
threatening tones. Id. at 1109-10. What finally tipped the scales to a custodial interrogation
was the accusatory questioning, which the court summarized:

               We know that you purchased a pressure cooker and it’s gone.
               We know that a soldering iron was used in this device, and your
               dad’s soldering iron is missing. White tape, like was found on
               the device, is found in the backpack. And there’s a table that
               looks like it has black powder burns, and there’s burns and
               fuses on that table.

Id. at 1110.

[¶58] The court concluded the defendant was not in custody until that point when agents
confronted him with the evidence discovered during the search. Guillen, 995 F.3d at 1110
(“[T]he situation evolved when Agent Rominger pressed Ethan despite his repeated denials
of involvement and then confronted him with the mounting information and evidence
collected during the search.”). It reasoned:

               It is difficult to ignore the effect that Agent Rominger’s
               accusatory questioning had on the nature of the interrogation
               under the circumstances Ethan faced. With the search of the
               Guillen residence completed prior to Ethan’s second round of
               pre-Miranda questioning, there was little remaining for the
               agents to do other than to leave or place Ethan under arrest.
               Considering the evidence the agents had discovered, an arrest
               was likely, and—after being confronted with that evidence—a
               reasonable person in Ethan’s shoes would have recognized as
               much. Thus, Ethan would have reasonably understood his




                                             19
                situation as the functional equivalent of formal arrest when
                Agent Rominger elicited his initial confession.

Id. at 1111 (cleaned up).4

[¶59] Similarly, in this case, Detective Donahue pressed Mr. Mills despite his repeated
denials and confronted him with increasingly specific evidence against him. However, we
must also consider our decision in Hannon, where we reached a different result from
Guillen and held a suspect was not in custody despite being repeatedly confronted and
pressed with evidence against him. Hannon, 2004 WY 8, ¶ 48, 84 P.3d at 339. In Hannon,
a deputy interviewed the defendant concerning allegations he sexually abused a minor. Id.
at ¶¶ 33-35, 84 P.3d at 334-36. The deputy repeatedly confronted him with specifics of
those allegations, saying words to the effect, “I know that happened,” and identifying
alleged evidence against him. Id. The deputy at no time advised Mr. Hannon of his Miranda
rights. In concluding the interrogation was not custodial, this Court reasoned:

                       We have carefully reviewed the totality of the
                circumstances and are persuaded based upon controlling law
                that Mr. Hannon was not in custody at the time he was
                interviewed by Deputy Mueller. No evidence was presented
                that he came to the sheriff’s department against his will. He
                was told he did not have to answer questions, would not be
                arrested that day and was free to leave at any time. The
                videotape clearly shows Deputy Mueller spoke quietly and
                politely. There were no threats, outbursts or hostile
                accusations. And Mr. Hannon left the station when the
                interview ended.

Id. at ¶ 48, 84 P.3d at 339.

[¶60] Although the questioning in Hannon was arguably more pressing than that in this
case, steps were taken to ameliorate the effects of the accusatory questions. Mr. Hannon
was told not only that he was not under arrest, but also that he would not be arrested that
day. Additionally, he was advised he did not have to answer questions and was free to leave
at any time. Finally, he was in fact permitted to leave the station after the interview. See
Howes, 565 U.S. at 509, 132 S.Ct. at 1189 (recognizing “the release of the interviewee at
the end of the questioning” as a relevant factor in considering totality of the circumstances)
(citing California v. Beheler, 463 U.S. 1121, 1122-1123, 103 S.Ct. 3517, 77 L.Ed.2d 1275
(1983) (per curiam)); see also Gompf v. State, 2005 WY 112, ¶ 33, 120 P.3d 980, 989
(“elapsed amount of time between questioning and the arrest” as factor in custody analysis)

4
 In so holding, the court rejected the government’s argument that the encounter turned custodial when the
defendant confessed. Guillen, 995 F.3d at 1110-11.


                                                   20
(citing Wunder v. State, 705 P.2d 333, 335 (Wyo. 1985)). We thus do not read Hannon as
diminishing the significance of accusatory questions in determining when an interrogation
becomes custodial.5

[¶61] The district court concluded that Detective Donahue’s pressing of Mr. Mills with
his wife’s statements did not have a significant effect on the custodial status of the
interrogation. It further concluded that it was only after Mr. Mills confessed to shooting
Mr. Bartlett, that the situation began “inching ever closer to custody[.]” With due regard to
the court’s findings of fact, its analysis of this factor understated the impact that confronting
Mr. Mills with evidence of his guilt had on the interview as a matter of law.

[¶62] Detective Donahue’s polite, conversational tone notwithstanding, we conclude, as
a matter of law, that when he confronted Mr. Mills’ denials with increasingly specific
statements of the evidence against him, it had a significant effect on the atmosphere of the
interrogation. As another court reasoned:

                An officer informed the defendant at the beginning of the
                interview that police were investigating a shooting in which
                one of the victims had died, and that the defendant had been
                identified as the shooter by the surviving victim. Thus, even
                though the interview took place in the defendant’s attorney’s
                office, lasted for no more than five or ten minutes, and was
                conducted in a conversational tone, a reasonable person in the
                defendant’s position would not have believed he was free to
                leave.

Commonwealth v. Simon, 923 N.E.2d 58, 66 (Mass. 2010); see also State v. Carrier, 238
A.3d 1018, 1029 n.3 (N.H. 2020) (“Neither the absence of hostility on the part of the
detectives, nor the polite tone of the interrogation, neutralizes the content or import of the
accusatory questions and statements, nor diminishes the weight which we accord to them.”)
(cleaned up) (quoting McKenna, 103 A.3d at 768); Slaight, 620 F.3d at 821 (interviewer’s
politeness does not create a safe harbor from Miranda’s constraints).

[¶63] Although we conclude Detective Donahue’s accusatory questioning did not
transform the interrogation into a custodial one, as occurred in Guillen, it certainly pushed
it firmly in that direction. A reasonable person confronted with evidence he killed a person,
lied about it, and attempted to conceal the crime, including the statements of his own wife,
would be very close to understanding he was not free to leave the police station. This is
particularly so, since unlike in Hannon, Detective Donahue never advised Mr. Mills he did
not have to answer questions and was free to leave.

5
 We also note that in Hannon, we did not specifically address the effect of accusatory questioning on the
custody question.


                                                   21
[¶64] We thus conclude that the accusatory questioning not only inched the interrogation
toward custodial, it pushed it to the brink. As we will discuss next, Mr. Mills’ confession
pushed it over the edge, and at that point, the interrogation became custodial.

F. Detective Donahue’s interrogation of Mr. Mills became custodial when Mr. Mills
confessed to shooting Mr. Bartlett.

[¶65] About thirty seconds after Detective Donahue told Mr. Mills that he knew his wife
had wanted to call the police, Mr. Mills said, “So you’re saying I shot Trevor.” Detective
Donahue responded, “I’m asking you.” At this point, Mr. Mills’ breathing became labored,
and the detective said, “I want to help you out.” Mr. Mills continued to hyperventilate, and
Detective Donahue asked again about his conversation with his wife and said, “Right now,
you’re seeing what happened.” Seconds after that, roughly thirty-six minutes into the
interview, Mr. Mills stated, “Oh sh**, I shot Trevor.”

[¶66] The United States Supreme Court has never held that a suspect’s confession to a
crime will in itself transform an interview into a custodial interrogation. Chee, 514 F.3d at
1114 (“No Supreme Court case supports the contention that admission to a crime
transforms an interview by the police into a custodial interrogation.”) (quoting Locke v.
Cattell, 476 F.3d 46, 53 (1st Cir. 2007)). It is, however, a factor in the totality of the
circumstances test. Kolb v. State, 930 P.2d 1238, 1244 (Wyo. 1996); Barrientos v. State,
279 So.3d 256, 259-60 (Fla. Dist. Ct. App. 2019); State v. Godwin, 436 P.3d 1252, 1265
(Idaho 2019); State v. Bartelt, 906 N.W.2d 684, 698 (Wis. 2018); State v. Edwards, 11
A.3d 116, 125 (Conn. 2011); State v. Thomas, 33 A.3d 494, 512-14 (Md. Ct. Spec. App.
2011), aff’d, 55 A.3d 680 (Md. 2012); Muntean, 12 A.3d at 529; State v. Oney, 989 A.2d
995, 1000 (Vt. 2009); Commonwealth v. Hilton, 823 N.E.2d 383, 396 (Mass. 2005); People
v. Carroll, 742 N.E.2d 1247, 1250 (Ill. App. Ct. 2001); Jackson v. State, 528 S.E.2d 232,
235 (Ga. 2000); State v. Linck, 708 N.E.2d 60, 63 (Ind. Ct. App. 1999), abrogated on other
grounds by Russell v. State, 2015 WL 302288 (Ind. Ct. App. 2015) (unpublished
disposition); People v. Ripic, 587 N.Y.S.2d 776, 782 (N.Y. App. Div. 1992); McCrory v.
State, 643 S.W.2d 725, 733 (Tex. Crim. App. 1982). As our Court aptly reasoned in Kolb:

              After Mr. Kolb confessed to the killing, he was in custody
              under Thompson v. Keohane, 516 U.S. at ––––, 116 S.Ct. at
              459. A reasonable person who confessed to a killing while
              being interviewed at a police station would not feel free to
              terminate the interview and leave the station.




                                             22
Kolb, 930 P.2d at 12446; see also Barrientos, 279 So.3d at 259 (“A reasonable person
understands that when a suspect confesses to committing a serious criminal act, the police
ordinarily will not permit the suspect to go free.”); Hilton, 823 N.E.2d at 396 (“[A] person
who has just confessed to a crime would reasonably expect that she was no longer free to
leave.”).

[¶67] The impact of a suspect’s confession on the custody question will depend in part on
the seriousness of the crime. Godwin, 436 P.3d at 1265 (“Confession to a serious crime can
be considered as a factor in the totality-of-the-circumstances inquiry.”); Muntean, 12 A.3d
at 529 (“We acknowledge that once a suspect confesses to committing a serious criminal
act, this fact is significant in this evaluation. However, the severity of the crime confessed
to affects the weight we attribute to this factor.”) (quoting Oney, 989 A.2d at 1000); Locke,
476 F.3d at 54 (“We believe it likely that a reasonable person would not have felt that he
was at liberty to terminate the interrogation and leave after confessing to a violent crime
and learning that a co-defendant has implicated him.”); Ripic, 587 N.Y.S.2d at 782 (“utter
sophistry” to suggest that defendant who confessed to killing would feel free to leave);
McCrory, 643 S.W.2d at 733 (“[I]t strains credulity to suggest appellant himself thought
he could admit commission of this capital murder to [officer], shake hands around, glance
at his watch as he informed the group he was late for another appointment, and walk out
the door!”).

[¶68] An additional factor courts consider is the atmosphere of the interview after the
suspect confesses. Bartelt, 906 N.W.2d at 698; Edwards, 11 A.3d at 125; Thomas, 33 A.3d
at 512-13; Chee, 514 F.3d at 1114; Locke, 476 F.3d at 53; Hilton, 823 N.E.2d at 397. While
this can be a relevant factor, it weighs less heavily in this case where significant pre-
confession factors contribute to a finding of custody. See, e.g., Bartelt, 906 N.W.2d at 695
(defendant advised “he could ‘get up and walk out of here any time he wanted’”); Locke,
476 F.3d at 53-54 (lack of a change in atmosphere significant where defendant “was told
at least five times that he did not have to speak with the police and that he was free to
leave”). In this case, the interrogation was on the verge of becoming custodial, and then
Mr. Mills confessed. Under these circumstances, we give no weight to the atmosphere after
the confession.

[¶69] The decision of the First Circuit Court of Appeals in Locke illustrates the substantial
impact that the combination of accusatory questioning and a confession can have on an
interrogation. In that case, the defendant voluntarily accompanied officers to a police
station and was repeatedly told he was free to leave and did not have to speak with them.
Locke, 476 F.3d at 49. After being aggressively confronted with evidence against him,
including the statements of his co-defendant, he confessed to a limited role in a robbery
and murder, and eventually to his full involvement. Id. at 49-50. The New Hampshire

6
  Thompson, 516 U.S. at 100, 116 S.Ct. at 459 did not address the effect of a suspect’s confession. The cite
in Kolb is to the test for determining custody.


                                                    23
Supreme Court held that Locke was not in custody at any point in the interview because he
was repeatedly told he was free to go. Id. at 50. The First Circuit “reluctantly” upheld the
denial of Locke’s petition for writ of habeas corpus based on the constraints of its standard
of review.

              If this case were before us on de novo review, we might well
              reach a different result. We believe it likely that a reasonable
              person would not have felt that he was at liberty to terminate
              the interrogation and leave after confessing to a violent crime
              and learning that a co-defendant has implicated him.
              Reluctantly, however, we conclude that such a holding by the
              state court is not an unreasonable application of clearly
              established federal law. Thus, we are constrained by the
              deferential standard of review to affirm the state court’s
              determination that Locke was not in custody. “Under
              § 2254(d)’s ‘unreasonable application’ clause, a federal habeas
              court may not issue the writ simply because that court
              concludes in its independent judgment that the state-court
              applied the law incorrectly.” Woodford v. Visciotti, 537 U.S.
              19, 24-25, 123 S.Ct. 357, 154 L.Ed.2d 279 (2002) (per curiam).

Id. at 54.

[¶70] In Locke, it is apparent that, in the First Circuit’s view, the confrontational nature of
the questioning undermined the effects of the repeated advisements that the defendant was
free to leave. See also Carroll, 742 N.E.2d at 1250 (observing that assurances to the
contrary will not overcome what a reasonable person would understand to be a custodial
situation). In this case, Detective Donahue’s questioning was less aggressive than that in
Locke, but Mr. Mills was given no assurances he was free to leave. In our de novo
consideration of the totality of the circumstances, we must conclude that Mr. Mills was in
custody when he admitted he shot Mr. Bartlett in the head. He was in an interview room in
a police station, where he had been confronted with evidence that he killed Mr. Bartlett,
including his wife’s statements. He had also been confronted with evidence that he lied
about the crime and attempted to conceal it. He had at no point been told he was free to
terminate the interview and leave, and he had confessed to the crime. A reasonable person
under such circumstances would not feel free to terminate the interview and leave the police
station. Mr. Mills’ interrogation became custodial at that point, and he should have been
given a Miranda warning.

[¶71] “Miranda requires statements made by a suspect during a custodial interrogation be
excluded if the suspect is not given the requisite advisements.” Schwartz, 2021 WY 48,
¶ 10, 483 P.3d at 864 (citing Jelle, 2005 WY 111, ¶ 14, 119 P.3d at 407). Based on our
holding, Mr. Mills’ statements after he said, “Oh sh**, I shot Trevor,” should have been


                                              24
suppressed. The next question is whether the failure to suppress requires reversal of Mr.
Mills’ conviction.

II. It was not harmless error to admit incriminating statements Mr. Mills made after his
interrogation became custodial.

[¶72] We review the admission of statements that should have been suppressed for
harmless error. Snyder v. State, 2021 WY 108, ¶ 37, 496 P.3d 1239, 1250 (Wyo. 2021)
(quoting Lewis v. State, 2002 WY 92, ¶ 26, 48 P.3d 1063, 1071 (Wyo. 2002)). When the
statements should have been suppressed because of a Miranda violation, we have said “the
question is whether the erroneously admitted evidence had a ‘substantial and injurious
effect or influence in determining the jury’s verdict.’” Lewis, 2002 WY 92, ¶ 26, 48 P.3d
at 1071 (quoting Brecht v. Abrahamson, 507 U.S. 619, 637, 113 S.Ct. 1710, 1722-23, 123
L.Ed.2d 353 (1993)).

                A reviewing court does not examine whether there was
                sufficient evidence to support the conviction in the absence of
                the constitutional error. Rather, ordinarily, we must ask
                whether the verdict was surely unattributable to the error. If,
                after conducting such an inquiry, we conclude that the error
                had a “substantial and injurious effect or influence,” we must
                set aside the jury’s findings. The State bears the burden that an
                error is harmless under this standard.

Id. (internal citations omitted).

[¶73] The State charged Mr. Mills with first-degree premeditated murder. The district
court instructed the jury on the elements of that offense as well as the lesser included
offenses of second-degree murder and voluntary manslaughter.7 The jury returned a verdict
of not guilty on the first-degree murder charge and guilty on the second-degree murder
charge.

[¶74] To make its case for second-degree murder, the State was required to prove that “the
act constituting the offense was done recklessly under circumstances manifesting an
extreme indifference to the value of human life, and that the act was done without legal
justification or excuse.” Pickering v. State, 2020 WY 66, ¶ 88 n.21, 464 P.3d 236, 261 n.21
(Wyo. 2020) (quoting Wilkerson v. State, 2014 WY 136, ¶ 27, 336 P.3d 1188, 1200 (Wyo.
2014)) (emphasis in original). The State also had the burden of showing, beyond a
reasonable doubt, the absence of a sudden heat of passion. Schmuck v. State, 2017 WY
140, ¶ 29, 406 P.3d 286, 296 (Wyo. 2017).

7
  Mr. Mills, not the State, requested the voluntary manslaughter instruction, but the State did not object to
it. The district court found there was sufficient evidence to warrant the instruction.


                                                     25
[¶75] A conviction for voluntary manslaughter required a showing that Mr. Mills
unlawfully killed Mr. Bartlett “without malice, expressed or implied, . . . voluntarily, upon
a sudden heat of passion.” Jacobs v. State, 2021 WY 104, ¶ 13, 495 P.3d 303, 308 (Wyo.
2021) (quoting Wyo. Stat. Ann. § 6-2-105(a)(i) (LexisNexis 2021)).

              “Heat of passion” means such passion as naturally would be
              aroused in the mind of an ordinarily reasonable person in the
              same or similar circumstances as those in question which
              would cause him to act rashly, without reflection or
              deliberation, and from passion rather than from judgment. The
              heat of passion must be aroused suddenly, and the act resulting
              in death must occur while the defendant was acting under the
              direct and immediate influence of such heat of passion, and
              before sufficient time has elapsed to permit the heat of passion
              to cool.

Id. (quoting Farrow v. State, 2019 WY 30, ¶ 35, 437 P.3d 809, 820 (Wyo. 2019)).

[¶76] We have held that Mr. Mills was in custody after he first admitted he shot Mr.
Bartlett. The district court accurately summarized the statements Mr. Mills made after that
point, which based on our holding should have been suppressed:

                     After the Defendant admitted that he shot Trevor,
              Detective Donahue asked how it happened. In response, the
              Defendant described how Trevor talked in detail about
              carrying out his plans of violence and suicide. The Defendant
              told Trevor he could not do that, and if he wanted to kill himself
              then to just do it. Trevor responded that he couldn’t – he had
              tried in the past but he couldn’t. So Trevor then asked the
              Defendant to be a true friend and do it for him. In response, the
              Defendant grabbed his gun and confirmed that this is what
              Trevor wanted. The Defendant then put a round in the chamber
              and once again confirmed Trevor’s wishes. Once confirmed,
              the Defendant shot Trevor in the head. He put the gun down,
              panicked, told his wife what he had done, and then talked her
              out of calling the police.

[¶77] Without the suppressed statements, the only evidence of what happened when Mr.
Mills shot Mr. Bartlett, in this record, is the crime scene evidence, and Mr. Mills’ efforts
to cover up the crime by lying to law enforcement and throwing away the clothes he was




                                             26
wearing.8 The evidence no doubt ruled out suicide, and it may also have been sufficient to
persuade the jury that the crime was second-degree murder, rather than voluntary
manslaughter. But, as Lewis instructs, that is not the question. The question is whether Mr.
Mills’ statements had a “substantial and injurious effect or influence” on the jury’s verdict.
Lewis, 2002 WY 92, ¶ 26, 48 P.3d at 1071. The only conclusion we can reach is that they
did.

[¶78] The statements undermined any claim of provocation or heat of passion, and Mr.
Mills’ details of the crime clearly fit the crime of second-degree murder. Not surprisingly,
the prosecutor relied heavily on Mr. Mills’ details of the crime in closing argument, and in
fact closed his rebuttal argument with: “The defendant purposefully and either with a
premeditated malice or maliciously killed Trevor Bartlett, and it was not done under a
sudden heat of passion. Don’t take my word for it, take his.” Under the circumstances, the
error in admitting the statements Mr. Mills made after his interrogation became custodial
requires reversal.

III. The record supports the district court’s conclusion that Mr. Mills’ statement was
voluntary.

[¶79] Though related to the Miranda issue, the question of voluntariness of a confession
must be addressed separately. “A statement is considered to be voluntary if the defendant
of his own free and deliberate choice, and not because of intimidation, coercion or
deception, makes it.” Siler v. State, 2005 WY 73, ¶ 24, 115 P.3d 14, 25-26 (Wyo. 2005)
(quoting Lara v. State, 2001 WY 53, ¶ 9, 25 P.3d 507, 510 (Wyo. 2001)). This is because
the Fifth and Fourteenth Amendments to the United States Constitution require that a
statement be voluntary. Snyder, 2021 WY 108, ¶ 38, 496 P.3d at 1250 (citing State v.
Evans, 944 P.2d 1120, 1124 (Wyo. 1997)). “A defendant is deprived of the right to due
process of law if an involuntary statement is admitted at his trial.” Hicks v. State, 2008 WY
83, ¶ 20, 187 P.3d 877, 881 (Wyo. 2008) (quoting Goulart v. State, 2003 WY 108, ¶ 6, 76
P.3d 1230, 1233 (Wyo. 2003)). Additionally, although statements taken in violation of
Miranda are inadmissible in the prosecution’s case in chief, they may be used for
impeachment purposes on cross-examination if they are voluntary. Elstad, 470 U.S. at 307,
105 S.Ct. at 1292 (citing Harris v. New York, 401 U.S. 222, 91 S.Ct. 643, 28 L.Ed.2d 1
(1971)).

[¶80] “Voluntariness is a question of law that we review de novo.” Schwartz, 2021 WY
48, ¶ 15, 483 P.3d at 866. As noted earlier, however, “we adopt the district court’s factual
findings unless they are clearly erroneous.” Id. at ¶ 9, 483 P.3d at 864.

8
  Mr. Mills invoked the spousal privilege as to the statements he made to his wife, and the State did not
object to that invocation or call her to testify. Because the State did not object, the district court did not rule
on whether the privilege precluded Ms. Mills’ testimony. The State likewise did not call Mr. Mills’ daughter
to testify as to the conversation she overheard between Mr. Mills and his wife.


                                                       27
[¶81] “In determining voluntariness, we examine the totality of the circumstances that
existed when the statements were made.” Id. at ¶ 15, 483 P.3d at 866 (quoting Gunn, 2003
WY 24, ¶ 18, 64 P.3d at 722). Many factors inform the analysis, including:

              [T]he atmosphere and events surrounding the elicitation of the
              statement, such as the use of violence, threats, promises,
              improper influence or official misconduct, the conduct of the
              defendant before and during the interrogation and the
              defendant’s mental condition at the time the statement is made,
              whether the defendant was in custody or was free to leave and
              was aware of the situation; whether Miranda warnings were
              given prior to any interrogation and whether the defendant
              understood and waived Miranda rights; whether the defendant
              had the opportunity to confer with counsel or anyone else prior
              to the interrogation; whether the challenged statement was
              made during the course of an interrogation or instead was
              volunteered; whether any overt or implied threat or promise
              was directed to the defendant; the method and style employed
              by the interrogator in questioning the defendant and the length
              and place of the interrogation; and the defendant’s mental and
              physical condition immediately prior to and during the
              interrogation, as well as educational background, employment
              status, and prior experience with law enforcement and the
              criminal justice system.

Id. (quoting Gunn, 2003 WY 24, ¶ 12, 64 P.3d at 721) (alterations in Gunn).

[¶82] Before turning to our review of the district court’s ruling, we must first determine
what parts of the record we may consider in conducting that review. Mr. Mills contends
his statement to Detective Donahue was involuntary in part because he was “almost
certainly still intoxicated when giving his statement[.]” In so arguing, he points to the trial
testimony of his expert witness on the likely amount of alcohol that remained in his system
after his evening of drinking and its effects on him. The State argues that the testimony is
not properly considered because the testimony was not presented in the suppression hearing
and Mr. Mills did not renew his motion to suppress at trial. We agree.

[¶83] In support of its argument, the State cites a Tenth Circuit Court of Appeals decision
in which the court held that “unless a party asks the district court to reconsider its decision
at trial, we will not consider trial evidence which undermines a district court decision
rendered at a pretrial suppression hearing.” United States v. Parra, 2 F.3d 1058, 1065 (10th
Cir. 1993) (internal citation omitted). The court reasoned:



                                              28
              Defense counsel, as well as prosecutors, are required to bring
              alleged errors to the trial court’s attention by making a proper
              objection or filing a motion. Trial courts are not generally
              bound to act sua sponte. The burden should not be on the court
              constantly to compare the evidence at trial with that from the
              earlier hearing. The parties thus have an incentive to make their
              objections known at the trial stage where corrections can be
              made without having to redo the entire proceeding.

Id. (quoting United States v. Hicks, 978 F.2d 722, 724-25 (D.C. Cir. 1992)).

[¶84] This approach is sound, as is its reasoning. Additionally, it comports with our view
that although we consider legal conclusions de novo in reviewing a suppression ruling, “[i]t
is a vital function of trial courts to make findings of fact based on evidence it believes
credible.” Johnson v. State, 2009 WY 104, ¶ 22, 214 P.3d 983, 989 (Wyo. 2009). We
therefore will not consider the trial evidence in our review of the district court’s ruling that
Mr. Mills’ confession was voluntary.

[¶85] Mr. Mills claims that his statements were induced because he was intoxicated, sleep
deprived, and traumatized by the death of his friend. He contends that Detective Donahue
took advantage of his vulnerable state by failing to advise him of his Miranda rights, while
at the same time telling him it would be to his benefit to tell the truth. He argues the
detective’s assurances were an inducement to confess.

[¶86] Detective Donahue’s failure to advise Mr. Mills of his Miranda rights is a factor
that weighs against voluntariness, but the remainder of his argument is undercut by the
district court’s specific findings of fact. The court found Mr. Mills voluntarily arrived at
the police station, was unrestrained, sat a comfortable distance from Detective Donahue,
and that no physical or mental threats or promises were made. It noted that Mr. Mills may
have been a bit hungover and tired, but the recorded interview showed him to be alert,
responsive, and coherent, and he walked without stumbling or staggering. The court also
observed that Mr. Mills spoke in a comprehensible tone and was not slurring his words,
and it appeared that he was in complete control of his faculties, was aware of the situation,
and that he responded accordingly.

[¶87] The district court further found the atmosphere of the interview to be “polite,
professional, calm, and courteous.” It concluded:

              Detective Donahue did not lie to the Defendant, he did not
              threaten him, nor did he tell him what to say. Having watched
              the recording several times, the court can reasonably infer a
              host of reasons why the Defendant finally provided the
              statement he did, however, none of those include the fact that


                                              29
              the Defendant’s free will was overborne by the coercion or
              improper inducement of Detective Donahue.

[¶88] For Mr. Mills’ alleged intoxication to be a factor in the voluntariness of his
confession, the record would have to show he “was so intoxicated he was unable to
appreciate the nature and consequences of his statements.” Schwartz, 2021 WY 48, ¶ 16,
483 P.3d at 866 (quoting Siler, 2005 WY 73, ¶ 25, 115 P.3d at 26). The district court found
the opposite, and based on our review of the recorded interview, we find no clear error in
that finding.

[¶89] The district court’s finding that Detective Donahue made no promises to Mr. Mills
is likewise supported by the record. See United States v. Lopez, 437 F.3d 1059, 1064 (10th
Cir. 2006) (“[I]t is for the trier of the facts to determine whether promises by an official
were made[.]”) (quoting Reed v. Turner, 444 F.2d 206, 208 (10th Cir. 1971)). At most,
Detective Donahue encouraged Mr. Mills to tell the truth so he could help him. Such
statements do not rise to the level of a promise or inducement. See, e.g., United States v.
Young, 964 F.3d 938, 944 (10th Cir. 2020) (“[T]he fact that an officer promises to make a
defendant’s cooperation known to prosecutors will not produce a coerced confession[.]”)
(quoting Lopez, 437 F.3d at 1064); see also People v. Zadran, 314 P.3d 830, 834-35 (Colo.
2013) (officer’s statement “I think it would be in your best interest to talk to me” was not
coercion); State v. Nadeau, 1 A.3d 445, 466 (Me. 2010) (officer’s statement that “the more
cooperative you are, the better things are for you,” was not implicit threat or concrete
promise of leniency); State v. Pinder, 736 A.2d 857, 880 (Conn. 1999) (“Encouraging a
suspect to tell the truth does not, as a matter of law, overcome a confessor’s will[.]”)
(quoting United States v. Ballard, 586 F.2d 1060, 1063 (5th Cir. 1978)).

[¶90] We find no clear error in the district court’s findings of fact. Its legal conclusion that
Mr. Mills’ statement to Detective Donahue was voluntary is supported by those findings.

                                       CONCLUSION

[¶91] The district court erred in determining when Mr. Mills’ interrogation became
custodial, and that error requires reversal. However, the record supports the district court’s
conclusion that Mr. Mills’ statement was voluntary. We reverse in part, affirm in part, and
remand.




                                              30